UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1041



JEFFREY KENT,

                                              Plaintiff - Appellant,

          versus


AMERICAN TENANT SCREEN, INCORPORATED, t/a ATS;
DANIEL STERLING, Representative; TIMOTHY
O'SULLIVAN, Representative,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2838-S)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Kent, Appellant Pro Se. Leonard C. Redmond, III, REDMOND,
BURGIN & GUTIERREZ, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action alleging a violation of the Fair Credit Reporting Act,

15 U.S.C. §§ 1681a-t (1994), and a state law claim of defamation.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Kent v. American Tenant Screen, Inc., No.
CA-97-2838-S (D. Md. Dec. 9, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2